Case 7:20-cv-00428-GEC-PMS Document 2 Filed 08/10/20 Page 1 of 2 Pageid#: 18




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DEMARLO ALEXANDER BANKS,                         )   CASE NO. 7:20CV00428
                                                 )
               Petitioner,                       )
v.                                               )   MEMORANDUM OPINION
                                                 )
ROCKBRIDGE COUNTY                                )
CIRCUIT COURT,                                   )   By: Hon. Glen E. Conrad
                                                 )   Senior United States District Judge
               Respondent.                       )

       Petitioner Demarlo Alexander Banks, a Virginia inmate proceeding pro se, filed this

petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254. He challenges the February

2020 judgment of the Rockbridge County Circuit Court under which he stands convicted of drug

offenses and sentenced to serve prison time. Upon review of the record, the court concludes that

the petition must be summarily dismissed without prejudice, because Banks has not yet exhausted

available state court remedies.

       Under 28 U.S.C. § 2254(b), a federal court like this one cannot grant a habeas petition

unless the petitioner has exhausted the remedies available in the courts of the state in which he was

convicted. The exhaustion requirement is satisfied by seeking review of the claims, throughout

the state court system, to the highest state court with jurisdiction to consider the claims. See

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). For claims of ineffective assistance of trial

counsel like those that Banks alleges, a petitioner may file a state habeas corpus petition in the

Circuit Court where he was convicted, with an appeal of an adverse decision to the Supreme Court

of Virginia. Va. Code Ann. § 8.01-654(A)(1); § 17.1-406(B). In the alternative, he can file a state

habeas petition directly with the Supreme Court of Virginia. Va. Code Ann. § 8.01-654(A)(1).

Whichever route he follows in exhausting state court habeas remedies, a petitioner must ultimately
Case 7:20-cv-00428-GEC-PMS Document 2 Filed 08/10/20 Page 2 of 2 Pageid#: 19




present his claims to the Supreme Court of Virginia and receive a ruling from that court before a

federal district court can consider them on the merits under § 2254.

        On the face of Banks’ § 2254 petition, he states that he has not filed an appeal or a habeas

corpus petition in any state court since he was sentenced in the Rockbridge County Circuit Court

in February 2020. State court records available online also indicate that he has not filed a habeas

petition in any state court. Because these records indicate that Banks has not presented his current

claims to any state court in a petition for a writ of habeas corpus and still has that available remedy,

he has not yet exhausted available state court remedies as required under § 2254(b). Therefore,

the court must dismiss his § 2254 petition without prejudice to allow him to return to state court

to do so.1 See Slayton v. Smith, 404 U.S. 53, 54 (1971) (finding that § 2254 habeas petition must

be dismissed without prejudice if petitioner has not presented his claims to the appropriate state

court and could still do so). An appropriate order will issue this day.

        The Clerk is directed to send copies of this memorandum opinion and accompanying order

to Banks.

                    10th day of August, 2020.
        ENTER: This _____

                                                             _________________________________
                                                             Senior United States District Judge




        1
            Banks is advised that the time to file a state court habeas petition is limited under state law. If he
is dissatisfied with the outcome after he has exhausted available state court remedies, by receiving a ruling
from the Supreme Court of Virginia on his habeas claims, he may file another § 2254 petition at that time.
                                                        2
